REVISED EXHIBIT A To the Amended Expense Limitation Agreement Dated May 1, 2007, between Allianz Variable Insurance Products Trust and Allianz Investment Management LLC (formerly Allianz Life Advisers, LLC). Not withstanding section 3 (Term and Termination of Agreement), the Amended Expense Limitation Agreement may not be terminated prior to April 30, 2013.The Operating Expense Limit for each Fund is as follows: Name of Fund Expense Limitation AZL Allianz AGIC Opportunity Fund1.35% AZL BlackRock Capital Appreciation Fund1.20% AZL BlackRock Global Allocation Fund1.19% AZL Columbia Mid Cap Value Fund1.30% AZL Columbia Small Cap Value Fund Class 1 shares1.10% Class 2 shares1.35% AZL Davis New York Venture Fund Class 1 shares0.95% Class 2 shares1.20% AZL Dreyfus Equity Growth Fund1.20% AZL Eaton Vance Large Cap Value Fund1.20% AZL Enhanced Bond Index Fund0.70% AZL Franklin Small Cap Value Fund1.35% AZL Franklin Templeton Founding Strategy Plus Fund1.20% AZL Gateway Fund1.25% AZL Invesco Equity and Income Fund1.20% AZL Invesco Growth and Income Fund1.20% AZL International Index Fund0.77% AZL Invesco International Equity Fund1.45% Name of Fund Expense Limitation AZL JPMorgan International Opportunities Fund 1.39% AZL JPMorgan U.S. Equity Fund Class 1 shares0.95% Class 2 shares1.20% AZL MFS Investors Trust Fund1.20% AZL Mid Cap Index Fund0.71% AZL Money Market Fund0.87% AZL Morgan Stanley Global Real Estate Fund1.35% AZL Morgan Stanley Mid Cap Growth Fund1.30% AZL NFJ International Value Fund1.45% AZL Russell 1000 Growth Index Fund0.84% AZL Russell 1000 Value Index Fund0.84% AZL S&P 500 Index Fund Class 1 shares0.46% Class 2 shares0.71% AZL Schroder Emerging Markets Equity Fund Class 1 shares1.40% Class 2 shares1.65% AZL Small Cap Stock Index Fund0.71% AZL Turner Quantitative Small Cap Growth Fund1.35% Acknowledged: ALLIANZ VARIABLE INSURANCE PRODUCTS TRUST By:/s/ Brian Muench Name:Brian J. Muench Title:President ALLIANZ INVESTMENT MANAGEMENT LLC By:/s/ Brian Muench Name:Brian J. Muench Title:President Updated:11/1/2011
